              Case 2:18-cv-00928-MJP Document 152 Filed 07/09/19 Page 1 of 4



                                                               The Honorable Marsha J. Pechman
 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10
     YOLANY PADILLA; IBIS GUZMAN; BLANCA
11
     ORANTES; BALTAZAR VASQUEZ;                                    No. 2:18-cv-928 MJP
12
                                         Plaintiffs-Petitioners,
13           v.                                                    NOTICE OF
                                                                   WITHDRAWAL OF
14
     U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT                      COUNSEL
15   (“ICE”); U.S. DEPARTMENT OF HOMELAND
     SECURITY (“DHS”); U.S. CUSTOMS AND BORDER
16   PROTECTION (“CBP”); U.S. CITIZENSHIP AND
     IMMIGRATION SERVICES (“USCIS”); EXECUTIVE
17
     OFFICE FOR IMMIGRATION REVIEW (“EOIR”);
18   THOMAS HOMAN, Acting Director of ICE; KIRSTJEN
     NIELSEN, Secretary of DHS; KEVIN K. McALEENAN,
19   Acting Commissioner of CBP; L. FRANCIS CISSNA,
     Director of USCIS; MARC J. MOORE, Seattle Field Office
20
     Director, ICE, JEFFERSON BEAUREGARD
21   SESSIONS III, United States Attorney General; LOWELL
     CLARK, warden of the Northwest Detention Center in
22   Tacoma, Washington; CHARLES INGRAM, warden of the
     Federal Detention Center in SeaTac, Washington; DAVID
23
     SHINN, warden of the Federal Correctional Institute in
24   Victorville, California; JAMES JANECKA, warden of the
     Adelanto Detention Facility;
25
                                      Defendants-Respondents.
26
27
28
                                              i                      Department of Justice, Civil Division
     NOTICE OF WITHDRAWAL OF COUNSEL                                   Office of Immigration Litigation
                                                                      P.O. Box 868 Ben Franklin Station
                                                                           Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                              (202) 616-4458
              Case 2:18-cv-00928-MJP Document 152 Filed 07/09/19 Page 2 of 4




 1          TO:             CLERK OF THE COURT
 2          AND TO:         ALL COUNSEL OF RECORD
 3          PLEASE TAKE NOTICE that Joseph A. Darrow withdraws as counsel for Defendants-
 4   Respondents.     Withdrawal is made in accordance with L.C.R. 83.2(b)(3), as Defendants-
 5   Respondents continue to be represented by co-counsel. Such withdrawal will take effect on
 6   July 9, 2019, without court order and without any further notice to any party, unless an objection
 7   to the withdrawal is served upon the undersigned.
 8          Any and all future pleadings or papers, exclusive of original process, will continue to be
 9   served upon Defendants-Respondents’ current counsel of record at the address set forth herein:
10
            LAUREN C. BINGHAM
11
            Trial Attorney
12          Office of Immigration Litigation,
            District Court Section
13          United States Department of Justice
            P.O. Box 868, Ben Franklin Station
14
            Washington, DC 20044
15          Phone: (202) 616-4458
            Lauren.C.Bingham@usdoj.gov
16
            SARAH S. WILSON
17
            U.S. Department of Justice
18          P.O. Box 868, Ben Franklin Station
            Washington, DC 20044
19          Phone: (205) 244-2140
            Sarah.S.Wilson@usdoj.gov
20
21
     Dated: July 9, 2019                          Respectfully submitted,
22
23                                                       JOSEPH H. HUNT
                                                         Assistant Attorney General
24                                                       Civil Division
25
                                                         WILLIAM C. PEACHEY
26                                                       Director
                                                         Office of Immigration Litigation,
27                                                       District Court Section
28
                                                  1                    Department of Justice, Civil Division
     NOTICE OF WITHDRAWAL OF COUNSEL                                     Office of Immigration Litigation
                                                                        P.O. Box 868 Ben Franklin Station
                                                                             Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                (202) 616-4458
              Case 2:18-cv-00928-MJP Document 152 Filed 07/09/19 Page 3 of 4



                                               EREZ REUVENI
 1
                                               Assistant Director
 2
                                               /s/Joseph A. Darrow
 3                                             JOSEPH A. DARROW, NY BAR #5326939
                                               Assistant U.S. Attorney
 4
                                               U.S. Attorney’s Office for the
 5                                             Central District of California
                                               300 N. Los Angeles St., Suite 7816
 6                                             Los Angeles, CA 90012
                                               Phone: (213) 894-0436
 7
                                               Joseph.Darrow@usdoj.gov
 8
                                               /s/ Lauren C. Bingham
 9                                             LAUREN C. BINGHAM
                                               Fl. Bar #105745
10
                                               Trial Attorney
11                                             Office of Immigration Litigation,
                                               District Court Section
12                                             United States Department of Justice
                                               P.O. Box 868, Ben Franklin Station
13
                                               Washington, DC 20044
14                                              (202) 616-4458; (202) 305-7000 (fax)
                                               lauren.c.bingham@usdoj.gov
15
                                               Counsel for Defendants
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2                  Department of Justice, Civil Division
     NOTICE OF WITHDRAWAL OF COUNSEL                          Office of Immigration Litigation
                                                             P.O. Box 868 Ben Franklin Station
                                                                  Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                     (202) 616-4458
              Case 2:18-cv-00928-MJP Document 152 Filed 07/09/19 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE

 2
 3          I HEREBY CERTIFY that on March 12, 2019, I electronically filed the foregoing

 4   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
 5   is being served this day on all counsel of record or pro se parties via transmission of Notices of
 6
     Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or
 7
     parties who are not authorized to receive electronically filed Notices of Electronic Filing.
 8
 9
10                                                         /s/ Joseph A. Darrow
                                                           Trial Attorney
11                                                         United States Department of Justice
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     DEFENDANTS’ MOTION FOR                                                 Office of Immigration Litigation
     RELIEF FROM DEADLINES                                                 P.O. Box 868 Ben Franklin Station
                                                                                Washington, D.C. 20044

     (Case No. 2:18-cv-00928-MJP)
